Wilkin and Hand, JJ., and Cartwright, C. J., dissenting: While we agree that the judgment of conviction rendered against the defendant in the above entitled case should be reversed, we think the majority opinion is wrong in holding it proper for the People to prove in chief what the defendant testified to upon his first trial. Section 609 of the Criminal Code (1 Starr & Cur. Stat.—2d ed.—p. 1397,) provides that the defendant in a criminal case shall only at his own request be deemed a competent witness and that his neglect to testify shall not create any presumption against him, nor shall the court permit any reference or comment to be made to or upon such neglect. To permit the People, in the first instance, to call the official reporter and prove by him that the defendant was a witness upon his first trial, and to permit him to state to the jury what he testified to upon that trial, was to directly challenge the attention of the jury to the fact that defendant was a competent witness in his own behalf upon the trial then in progress, which was as much a violation of the statute as it was for the judge, in express terms, to inform the jury that defendant had a right, if he saw fit, to go upon the stand in that trial and contradict the testimony of the witnesses of the People which tended to establish his guilt. The doctrine that the same rules of cross-examination and impeachment apply to a defendant who takes the stand in his own behalf as apply to other witnesses is applicable only to the trial in which the defendant is a witness, and does not authorize the People to make a case against the defendant on a second trial by proving what he testified to on a former trial and before he has taken the stand as a witness on the second trial. To hold otherwise is to abrogate the statute hereinbefore referred to, and deprive the defendant of the protection of said statute.